20. European conscience and totalitarianism (vote)
I would like to bring to your attention the fact that Mr Nassauer and Mr Szájer have signed the joint motion for a resolution on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats.
- Before the vote on paragraph 3:
Mr President, let me recall our significant resolution of 2005 about the end of the Second World War in Europe, which stated that 'there cannot be reconciliation without truth and remembrance'.
I would not like to delete the truth now. Please agree that 'truth' be inserted: reconciliation with truth and remembrance. Please vote for truth.
Mr President, the text refers to crimes against humanity that were still happening 'as late as July 1995'. It would be better to say 'were still taking place in July 1995', because nobody can be sure that there were no more such crimes in 1996.
(Interjection from the floor)
Yes, indeed - that would be softer; 'took place as late as' should be replaced with 'were still taking place in'.
Mr President, this is a minor correction. The text now reads 'whereas the Central European countries had the added experience of Communism'. I would like to change 'Central European countries' to 'Central and Eastern European countries', because everywhere else the text reads this way, and to replace 'had the added experience of Communism' with 'have experienced both Communism and Nazism', because, to Eastern European nations, nothing was 'added' by Communism: most of them had Communism first, then Nazism, and then Communism again.
(PL) Mr President, I would just like to add that I also signed the resolution.
(FR) Mr President, I also signed this resolution and I do not see my name on the motion for a resolution. I would therefore ask you to add my name.